Citation Nr: 1500141	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-38 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for muscle aches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.
 
2.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  

3.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected disability.

4.  Entitlement to an initial compensable rating for scar, residual of ganglion cyst removal, left wrist, for the period prior to December 29, 2009, and a rating in excess of 10 percent for the period beginning on December 29, 2009.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to December 1995, to include service in Southwest Asia from January 1991 to April 1991. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO, in pertinent part, denied service connection for tinnitus, sleep disturbance, muscle aches, joint pain and chronic fatigue, and granted service connection for scar, residual of ganglion cyst removal, left wrist, assigning an initial noncompensable rating.

During the pendency of the appeal, the RO issued an October 2011 rating decision, which granted a higher, 10 percent rating for scar, residual of ganglion cyst removal, left wrist, effective December 29, 2009.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  See also, Fenderson v. West, 12 Vet. App. 119 (1999).  

In June 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In an August 2012 decision, the Board granted service connection for tinnitus.  As that claim was granted in full, the issue is no longer in appellate status or before the Board at this time.  

The remaining issues on appeal were remanded in August 2012 for additional development of the record.  Before the case was returned to the Board on appeal, the RO issued a January 2013 rating decision granting service connection for sleep disturbance.  As that service connection claim was granted in full, the issue is no longer in appellate status or before the Board at this time.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for undiagnosed illnesses that she believes are the result of her service in the Persian Gulf in 1991, and which are manifested by chronic fatigue, joint pain, and muscle aches.  

She claims service connection is warranted for her joint pain under the provisions of 38 C.F.R. § 3.317 for undiagnosed illness.  Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016. See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) ).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

 For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a) (4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, neurologic signs or symptoms.  38 C.F.R. § 3.317(b).

The Veteran was afforded VA examinations in November 2008 and September 2012, but there remains some question as to whether the Veteran's joint pains are attributable to a known clinical diagnosis, to include whether they might be manifestations of fibromyalgia.  Further, it is not clear whether the Veteran's claims of muscle aches are contemplated in her claim of service connection for joint pain.  

With regard to the Veteran's knees, the record shows that the Veteran has a diagnosis of lateral patellar subluxation bilaterally and crepitus was noted on examination in 2008.  However, in December 2012, the examiner found no diagnosis of a knee disability.  Thus, it is unclear whether or not the Veteran has a knee disability, and if so, whether it is a manifestation of an undiagnosed or chronic multi-symptom illness.  

Regarding her shoulder pain, the Veteran reported at her Board hearing that she had pain in her shoulders since 1993; however, at her November 2008 examination, she reported that her right shoulder became painful two years earlier.  Thus, the details regarding the Veteran's shoulder pain are not clear.  While the Veteran does have a diagnosis of tendonitis in the right shoulder, it is not clear whether the tendonitis is an objective sign or symptom of an underlying undiagnosed illness or cluster of signs and symptoms such as fibromyalgia.  

Finally, the Veteran also reports pain in her back, neck and left elbow; however, these complaints were not addressed at the September 2012 examination.  

Regarding the Veteran's claimed fatigue, the VA examiner in November 2008 opined that the Veteran did not have chronic fatigue syndrome and that her symptom of fatigue was a manifestation of her insomnia.  Then, a VA psychiatric examiner in August 2012 stated, "Essentially, it appears the Veteran's sleep disturbance is a symptom of her service-connected depression..."  The RO subsequently granted service connection for sleep disturbance.  It is unclear, however, whether the Veteran has an additional symptom of fatigue and, if so, whether the Veteran's fatigue is a symptom of one or more service-connected disabilities and is contemplated in the rating criteria for those disabilities or whether such is a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

These questions must be resolved by a medical professional.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).  

The Veteran seeks an initial compensable rating for scar, residual of ganglion cyst removal, left wrist, for the period prior to December 29, 2009, and a rating in excess of 10 percent for the period beginning on December 29, 2009.  

At her Board hearing in June 2012, the Veteran reported that her left wrist disability had worsened, and that she also experienced numbness and pain in the area where the cyst was removed.  She also indicated that she had limitation of motion of her hand.  The Board remanded this matter in August 2012 and specifically requested that a VA examiner address the Veteran's reports of pain, numbness and limitation of motion of the hand, all in addition to assessing the severity of the scar.  

The examiner in September 2012 found that the Veteran had no limitation of motion of the wrist, but then noted that the Veteran's wrist was painful.  The examiner did not indicate at what point pain begins.  Furthermore, the examiner did not address the Veteran's report of numbness and whether the pain is neurological.  Although the examiner addressed the severity of the Veteran's scar, the Veteran's complaints of numbness, pain and limited motion were not adequately addressed.  

The Veteran is currently in receipt of a 10 percent rating for the left wrist scar based on a painful and tender scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Significantly, however, the criteria pertaining to scars under Diagnostic Code 7805 indicate that other disabling effects of scars which are evaluated under diagnostic codes 7800, 7801, 7802 and 7804, should also be separately evaluated under an appropriate diagnostic code if the disabling effect is not considered in a rating provided under diagnostic codes 7800-04.

The Veteran has consistently reported wrist pain (in addition to pain at the scar site), limited motion, and numbness.  None of these symptoms are contemplated by Diagnostic Code 7804, and therefore the Veteran's left wrist must be evaluated to determine whether separate ratings are warranted for other disabling residuals of the status post left wrist cyst removal.  In essence, the Veteran maintains that she has symptoms other than a painful scar that are residuals of the cyst removal.  

Another VA examination is necessary to decide the claim.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding medical records that are relevant to her claims.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record any private treatment records pertaining to her claimed disabilities.

2.  Obtain any outstanding VA treatment records.  

3.  After completion of the above, schedule the Veteran for a VA examination by an appropriate clinician who is able to adequately determine all residuals of the Veteran's left wrist status post cyst removal other than the scar itself, based on the Veteran's reports of numbness, decreased grip strength, wrist pain, and limitation of motion of the hand/wrist.  All disabling effects of the scar (including any orthopedic and neurological effects) should be addressed in the examination report.  

The claims file and electronic record must be reviewed by the examiner in conjunction with the examination, with particular attention to the Veteran's hearing testimony and written statements as to the symptoms described with regard to the left wrist.  The examiner is advised that prior examinations of record focused on the symptoms associated with the scar itself, and not on the Veteran's reports of numbness, decreased grip strength, and wrist/hand pain and limited motion, which if present and attributable to the service-connected disability, should be separately rated pursuant to the orthopedic and/or neurologic codes in the rating schedule.  All necessary tests and studies should be accomplished and all findings should be reported in detail.  

If neurologic effects are found, the examiner should set forth the nerve(s) involved and the extent of functional impairment.  

If orthopedic effects are found with regard to the left wrist, the examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the left wrist due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion and at what degree pain begins.

4.  Schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the current nature and likely etiology of the Veteran's knee pain, shoulder pain, hip pain, elbow pain, wrist pain, neck pain, back pain; and, whether or not this joint and muscle pain, and the Veteran's reports of chronic fatigue, as likely as not, collectively results in fibromyalgia, chronic fatigue syndrome or some other "chronic multi-symptoms illness of partially understood etiology and pathophysiology."  

The examiner's attention is directed to the Veteran's reports of muscle aches all over her body and pain affecting the knees, hips, shoulders, wrists, back, neck, elbows and chronic fatigue.  

a)  The examiner should specifically address whether the Veteran has chronic fatigue syndrome or fibromyalgia.    

b)  The record reflects that the Veteran was diagnosed as having chronic bilateral knee strain with lateral patellar subluxation and right shoulder tendonitis (December 2008 VA examination report) as well as left elbow medial epicondylitis (September 2012 VA examination report).  If the examiner does not find these disorders are currently present, the examiner should reconcile that determination with the diagnoses of record.  
If the diagnosed disorders have resolved, the examiner should nonetheless opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that these disorders are related to active service, including service in the Persian Gulf, as these disorders were diagnosed during the pendency of the current claim.  

If the examiner diagnoses any other joint or muscle disability, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that these disorders are related to active service, including service in the Persian Gulf.

With regard to any joint or muscle pain that is not attributable to a diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome or fibromyalgia.

c)  The examiner's attention is directed to the fact that the Veteran is service-connected for sleep disturbance and major depressive disorder.  

With regard to claimed chronic fatigue, the examiner should address whether such is a manifestation of the service-connected sleep disturbance and/or major depressive disorder.  

If not, is claimed chronic fatigue at least as likely as not (a probability of 50 percent or greater) a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome or fibromyalgia.  

If the Veteran has a diagnosed disability (other than the already service-connected sleep disturbance) manifested by chronic fatigue, the examiner should opine as to whether such disability is at least as likely as not (a probability of 50 percent or greater) related to active service, to include service in the Persian Gulf, or whether such is due to or aggravated  (i.e., worsened beyond the natural progress) by the service-connected major depressive disorder or tinnitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability manifested by chronic fatigue found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected tinnitus or psychiatric disorder.  

A complete rationale for all opinions should be provided.  All indicated diagnostic tests deemed necessary should be obtained.  

5.  After the development requested above and any additional development deemed appropriate has been completed to the extent possible, the RO should readjudicate the issue(s) remaining on appeal.  If the disposition of the claims remains unfavorable, furnish the Veteran and her representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




